DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Wilfred Asato on July 13th, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 7, lines 7-8 --the fixed and unmovable completely surrounded-- has been changed to --the fixed and unmovable slot structure completely surrounded--.
Allowable Subject Matter
Claims 1, 3, 6-8, 10-12, 14-16, 18, 20-22, 24, 29-32 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant recites in claim 1 and claim 12 a smart pad and a smart pad system respectively; both comprising a sensing portion, a channel region, and a collection portion. The sensing portion comprises a plurality of sub-sensing portions. The shape of the channel region is an elongated quadrilateral prism shape having a first elongated side and a second elongated side, the second elongated side opposite the first elongated side, whereby at least one of each of the plurality of sub-sensing portions communicates directly and individually with the channel region via the first elongated side and at least one of each of the plurality of sub-sensing portions communicates directly and individually with the channel region via the second elongated side.
The closest prior art Sielaff (US patent 3,727,606) teaches an apnea detection device that comprises a pad with a sensing portion comprising a plurality of sub-sensing portions each connected to one side of a channel region. The channel region feeds into a collection area with a pressure transducer to interpret pressure signals propagated from the sensing portion of the pad. However, the cited reference fail to individually disclose, or suggest when combined, a the shape of the channel region is an elongated quadrilateral prism shape having a first elongated side and a second elongated side, the second elongated side opposite the first elongated side, whereby at least one of each of the plurality of sub-sensing portions communicates directly and individually with the channel region via the first elongated side and at least one of each of the plurality of sub-sensing portions communicates directly and individually with the channel region via the second elongated side.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the shape of the channel region is an elongated quadrilateral prism shape having a first elongated side and a second elongated side, the second elongated side opposite the first elongated side, whereby at least one of each of the plurality of sub-sensing portions communicates directly and individually with the channel region via the first elongated side and at least one of each of the plurality of sub-sensing portions communicates directly and individually with the channel region via the second elongated side. in combination with the recited structural limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792